Citation Nr: 0616568	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-36 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to July 31, 2001, for 
the grant of service connection for idiopathic interstitial 
pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1961, and from June 1964 to August 1966.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for idiopathic interstitial pulmonary fibrosis, effective 
July 31, 2001.  

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a) (West 2002), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of veteran 
status; existence of a current disability; evidence of a 
nexus between service and the disability; the degree of 
disability; and the effective date of any disability 
benefits.  The veteran must also be notified to submit all 
evidence in his possession, what specific evidence he is to 
provide, and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record, and in 
some cases, affording VA examinations.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  Finally, in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, and require notice to the appellant explaining how the 
degree of disability is assigned, as well as how an effective 
date is assigned.  

In this case, the record shows that the veteran was not 
provided full notice of how an effective date was assigned 
prior to the September 2003 statement of the case.  While the 
appellant has since been afforded an opportunity to respond, 
the claim has yet to be readjudicated.  Under Mayfield v. 
Nicholson, No. 05-7157 (Fed.Cir. Apr. 5, 2006), a claimant 
must be provided notice, an opportunity to respond and only 
then may the claim be adjudicated.  Here, an effective date 
was assigned without first providing the appellant notice.  
Only after that adjudication was the appellant notified of 
the applicable law, and since then the claim was never 
readjudicated.  Without readjudication the appellant is 
prejudiced, and VA's timing error is not cured.  Id.  
Accordingly, further development is required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO must readjudicate the appealed 
issue.  If the appeal is denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

